2022 IL App (1st) 200555-U
                                                   No. 1-20-0555
                                            Order filed March 24, 2022
                                                                                                Fourth Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                      IN THE
                                      APPELLATE COURT OF ILLINOIS
                                                FIRST DISTRICT
 ______________________________________________________________________________
 CITY OF MARKHAM,                                                       )    Appeal from the
                                                                        )    Circuit Court of
              Plaintiff-Appellee,                                       )    Cook County.
                                                                        )
     v.                                                                 )    No. 18 M6 012211
                                                                        )
 ANDREA BILLUPS-DRYER,                                                  )    Honorable
                                                                        )    Michael B. Barrett,
              Defendant-Appellant.                                      )    Judge, presiding.



              JUSTICE LAMPKIN delivered the judgment of the court.
              Presiding Justice Reyes and Justice Martin concurred in the judgment.


                                                     ORDER

¶1        Held: The trial court’s issuance of a judicial deed to the City of Markham after finding
                the property to be abandoned is affirmed.

¶2        In this appeal, defendant Andrea Billups-Dryer 1 (Billups-Dryer) challenges the trial court’s

issuance of a judicial deed for property identified by property index number 28-23-427-037-0000



          1
              We note that Billups-Dryer is the only defendant who is a party to this appeal.
No. 1-20-0555



in Markham, Illinois 2 (the property), after it found the property to be abandoned under the Illinois

Municipal Code. 65 ILCS 5/11-31-1(d) (West 2018).

¶3      For the reasons that follow, we affirm the trial court’s judgment. 3

¶4                                         I. BACKGROUND

¶5      This case began on October 26, 2018, when petitioner, City of Markham (the City), filed a

“Petition to Declare Property Abandoned.” 4 The petition named as respondents to the action

Michael A. Skirmont, Argent Mortgage Company, and “Unknown Owners, Unknown Occupants,

and Non-Record Claimants.” Based on records kept by the Recorder of Deeds, the petition alleged

that Michael A. Skirmont owned the property and Kiiyana Heath claimed to have a power of

attorney for the property. The petition further alleged that there might be unknown owners and

non-record claimants with an interest in the property and unknown individuals occupying the

property who lacked legal possession.

¶6      The petition averred that the City had determined that the building was dangerous, unsafe,

a public hazard, and a nuisance. The petition alleged that the property was in a state of constant




        2
           The City’s pleadings and the judicial deed describe the property as 16625 Hillcrest Avenue,
while Billups-Dryer describes it as 16625 Hillcrest Drive. The Cook County Assessor’s Office lists the
property as 16625 Hillcrest Drive. https://cookcountyassessor.com. We may take judicial notice of such
publicly-held records. Ashley v. Person, 339 Ill. App. 3d 733, 740 (2003). There is no apparent dispute as
to the identity of the property at issue.
         3
           In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018),
this appeal has been resolved without oral argument upon the entry of a separate written order.
         4
           We also take judicial notice of the City’s petition and motion for injunctive relief where both are
public records maintained on the website for the Clerk of the Circuit Court of Cook County.
https://www.cookcountyclerkofcourt.org.

                                                    -2-
No. 1-20-0555



and continuous disrepair, was a menace to the public health, safety, and welfare, and violated

multiple provisions of both the Illinois Municipal Code and the City’s Municipal Code.

¶7     The petition requested:

                “WHEREFORE, Petitioner the City of Markham prays as follows:

                A. The Court to declare the property abandoned pursuant to the Illinois

       Municipal Code 65 ILCS 5/11-31-1(d);

                B. The Court to issue the City of Markham a judicial deed pursuant to the

       Illinois Municipal Code 65 ILCS 5/11-31-1(d); and

                C. For such other and further relief as may be necessary in the premises and

       which the court shall deem necessary.”

¶8     On September 11, 2019, the City filed a motion for injunctive relief against “Michael A.

Skirmont, Argent Mortgage Company, Kiiyana Heath, Andrea Billups Dryer, Andrea Billups-

Dryer, Andrea Billups, Andrea E. Billups, Angelic Home of Hope, Ralpheal Valentine, Kenneth

McDonald, Calvin Riles, Charles Dryer, Unknown Occupants, and non-record Claimants.”

¶9     The City’s motion sought: (1) to enjoin named respondents and occupants Jeremiah

Mawuli Mack and Kimberly D. Allen from occupying the property until respondents obtained a

certificate of occupancy from the City and the entry of a final disposition of the case; (2) attorney’s

fees and court costs incurred by the City in filing this injunction; and (3) other relief deemed

necessary by the court.




                                                 -3-
No. 1-20-0555



¶ 10   The City’s motion alleged that while Billups-Dryer claimed that Michael Skirmont had

transferred the property to her and she was its rightful owner, the City had not issued a certificate

of occupancy or a water stamp to permit the property to be transferred.

¶ 11   The City maintained that an injunction was necessary to prevent the occupation of the

premises that could result in irreparable harm to the public health, safety, and welfare.

¶ 12   Billups-Dryer opposed the City’s motion, claiming to be the rightful owner of the property

based on her possession of a quitclaim deed allegedly signed by the property owner of record,

Michael A. Skirmont.

¶ 13   On October 9, 2019, the trial court continued the City’s motion for injunctive relief to

October 16, 2019, and allowed Billups-Dryer to file a response to the City’s motion. The court

conducted a hearing on the City’s motion on October 16, 2019. Billups-Dryer proceeded pro se.

¶ 14   The City informed the trial court that Billups-Dryer had filed a motion for a temporary

restraining order and to transfer this case to federal court for the Northern District of Illinois. The

parties agreed that both motions were dismissed by the federal district court earlier that day when

Billups-Dryer was late for court.

¶ 15   The City called Markham Deputy Chief Jack Genius, who testified that the City had

deemed the property abandoned and posted orange stickers or placards that indicated the property

was uninhabitable. A substantial overdue water bill resulted in the City turning off the water to the

property. The City took the extraordinary measure of digging up the yard with a backhoe and

implanting a false “B-Box” to disallow anyone with a water stick or water key from turning the

water back on.


                                                 -4-
No. 1-20-0555



¶ 16   On August 25, 2019, Deputy Chief Genius received a complaint from a resident who had

called the police to report that people were on the property. Police officers went to the property in

response to an earlier call but left the property without doing anything to remediate the situation.

¶ 17   Deputy Chief Genius called the patrol officer on duty to discuss the complaint. He learned

that the patrol officer and his partner went to the residence and spoke with a young couple who

had just moved in. The officers believed that the couple were lawfully on the premises and left

without taking any action.

¶ 18   Deputy Chief Genius then arranged to meet the officers at the property, where he saw Mack

and Allen in the house. They informed him that they were originally from Arizona and were

moving in and cleaning up. When Deputy Chief Genius told them they could not occupy the

property, they refused to leave and became belligerent. They closed the doors and spoke with the

officers through a closed door.

¶ 19   When Billups-Dryer pulled up to the property, Mack and Allen became more belligerent.

Billups-Dryer told the officers that she owned the property and that the couple had not moved in

but were just cleaning up.

¶ 20   The police officers issued tickets to Mack and Allen. Based on his experience, Deputy

Chief Genius determined that it was better to issue citations and leave the scene rather than arrest

anyone.

¶ 21   Deputy Chief Genius testified to a second incident on October 8, 2019, when another

citation was written for a person found to be occupying the property. On that date, Deputy Chief




                                                -5-
No. 1-20-0555



Genius entered the property, observed that the water was still turned off, and saw food in the

refrigerator.

¶ 22    Deputy Chief Genius explained that the City had safety concerns about people residing in

the property because it was unsanitary due to the lack of running water. Human waste caused rats

and infestations and was unhealthy and illegal. The condition of the property could also potentially

affect nearby properties. Deputy Chief Genius testified that he needed a court order to remedy the

situation.

¶ 23    On cross-examination, Deputy Chief Genius testified that Billups-Dryer showed her

paperwork to Officer Brazil5 when she arrived at the residence on August 25, 2019. The individual

who was issued a citation on October 8, 2019, was handcuffed and put in the back of a police

vehicle. 6 Deputy Chief Genius denied knowing about the existence of a federal lawsuit against the

City or being in housing court when Billups-Dryer was forced out of the courtroom. He denied

that he had entered the property unlawfully.

¶ 24    On redirect examination, Deputy Chief Genius clarified that it is police procedure to ensure

that no one is occupying a house with an orange placard. The police entered unsecured vacant

homes to ensure they were safe and that no trespassers were inside. In his experience, sexual

offenders will occupy vacant houses, people are murdered in vacant or abandoned homes, and fires

are set inside them when the weather turns cold.



        5
         The record only identifies Officer Brazil’s last name.
        6
         The record does not reflect the identity of the person that was put in the back of the
police vehicle.


                                                -6-
No. 1-20-0555



¶ 25   Billups-Dryer testified that she owned the property after Mr. Skirmont gave her and

Ralpheal Valentine possession of it. Skirmont signed a quitclaim deed to the property. The

notarized quitclaim deed, dated May 23, 2019, purported to bear the signature of Michael Skirmont

for the property at 16625 Hillcrest Drive in Markham, Illinois.

¶ 26   Billups-Dryer admitted that the deed was unrecorded because she could not acquire a

transfer stamp from the City to enable her to record it. Billups-Dryer testified that she repeatedly

went to the City to learn what fines needed to be paid to obtain a transfer stamp on the property.

The City refused her requests, and the police “strong-armed” her and forced her to leave the

housing department when she refused to accept the City’s denial of her requests. Billups-Dryer

alleged that the City prevented her from taking the necessary steps to record the deed to the

property.

¶ 27   Billups-Dryer denied that anyone was occupying the property and accused the City of

“outright stealing the property – this is the first step they’re trying to take. ***” She alleged that

the City was trying to violate her constitutional rights. Billups-Dryer disagreed that a lack of

running water made the property unsafe. Moreover, issuing an injunction would make it impossible

for her to fix the property. She also alleged that the police had illegally searched her home and

sought to have it deemed abandoned after she posted a notice evidencing her intent to claim it.

¶ 28   Concerning the August 25, 2019 incident, Billups-Dryer testified that the police towed the

van of the two individuals who were working for her in order to make some money. They did not

have anywhere to go, so she allowed them to stay at the property for a couple of days so that they

could make some money “to be able to go back to wherever.” Billups-Dryer did not rent the



                                                -7-
No. 1-20-0555



property to them. She testified, “[t]hey’re trying to steal the property, and I can’t even maintain it

or fix it up because every time I have somebody go out there and do it, the police come out and

run them away, threaten to arrest them, search them, put them in handcuffs and put them in the

back of a vehicle.”

¶ 29   Billups-Dryer had no objection to the entry of an injunction prohibiting anyone from living

in the property. However, Billups-Dryer argued that she should be able to enter the property to

maintain its condition.

¶ 30   Billups-Dryer also called Ralpheal Valentine to testify. Valentine testified that the police

had come to the property when he was working on it and cleaning it up. He told the police that he

was not living at the property. The police asked him to step outside and questioned how many

people were inside. Valentine told them that two other workers were inside. The police told

everyone to step outside and informed them that they were prohibited from being inside the home

unless they had a piece of paper permitting them to do so.

¶ 31   Another officer went inside the house and started walking around. When he came back

outside, he told everyone they needed to leave the premises. When Valentine asked him why they

could not continue their work, the officer gave them a choice of leaving or staying and being

“locked up.”

¶ 32   The three chose to leave. Since that encounter, Valentine testified that “it’s just been

nonstop.” The City came out with a tractor, knocked over the bushes, and dug up a water pipe

based on their claim that the water had been illegally turned back on. Valentine denied that this

claim was true.



                                                -8-
No. 1-20-0555



¶ 33    After the water was shut off, the City started “coming with the orange stickers, the non-

occupancy or uninhabitable stickers.” Then the City boarded up the property. When Billups-Dryer

alleged that the City’s actions were illegal, the City retaliated by removing the boards, busting out

windows, and tearing the screen doors off the house.

¶ 34   On cross-examination, Valentine testified that permits were not required for the work that

he was doing on the property. He knew this because he was in real estate. However, he never

looked at ordinances from the building department to find out what work required a permit.

¶ 35   Billups-Dryer also presented the trial court with photographs taken on September 17, 2018,

that purported to show the property’s condition.

¶ 36   The court indicated an unresolved issue remained as to whether the conveyance was legally

enforceable even though it was not recorded. However, the court granted the City’s motion to

enjoin the property from being occupied until a certificate of occupancy was obtained from the

City or the entry of a final disposition of the case. The injunction was entered against Jeremiah

Mawuli Mack, Kimberly D. Allen, and the other respondents previously named in the motion,

including Billups-Dryer. However, Billups-Dryer was allowed to enter the premises between

5 and 7 p.m. on October 20, 2019, to inspect and take photographs or videotape the property. The

trial court clarified that the injunction did not prohibit lawn or outdoor maintenance of the property

not requiring a permit. The matter was continued to October 28, 2019, for a hearing on the

remaining matters.




                                                -9-
No. 1-20-0555



¶ 37   On October 28, 2019, the court commenced what Billups-Dryer characterizes as a five-day

hearing on the City’s underlying petition. Billups-Dryer has not included the report of proceedings

from that proceeding in the record on appeal.

¶ 38   The court’s five-page written order dated November 18, 2019, following that hearing is

contained in the common-law record. This order, which will be discussed in greater detail herein,

determined that the City had met the statutory requirements to show that the property was

abandoned:

                “The uncontroverted testimony and evidence conclude that the property tax

       bills and water bills are delinquent and / or outstanding for 2 or more years: the

       property is unoccupied by persons legally in possession; and the property contains

       a dangerous or unsafe building (i.e., no water).”

¶ 39   The court entered the following order:

                “Therefore, the City is ordered to send notice in person or by certified or

       registered mail to all persons having an interest of record in the property, including

       tax purchasers and beneficial owners of any Illinois land trust having title to the

       property, stating that title to the property will be transferred to the municipality

       unless, within 30 days of the notice, the owner of record or any other person having

       an interest in the property files with the court a request to demolish the dangerous

       or unsafe building or to put the building in safe condition, or unless the owner of

       record enters an appearance and proves that the owner does not intend to abandon

       the property.”



                                                - 10 -
No. 1-20-0555



¶ 40   The matter was continued to December 23, 2019, for status.

¶ 41   On November 19, the City sent, via certified mail, a “30 Day Notice to Owner of Record

or any Other Person Having Interest in the Property” and a copy of the trial court’s November 18,

2019, written order to all of those who were listed on a service list. The service list named all of

those named as respondents in the City’s September 11, 2019, motion for injunctive relief,

including Billups-Dryer, and added the Cook County Land Bank Authority as a respondent.

¶ 42   The notice apprised respondents that unless within 30 days they filed a request to demolish

the dangerous or unsafe building or to put the building in safe condition, or unless the owner of

record entered an appearance and proved that they did not intend to abandon the property, that the

municipality may petition the court to issue a judicial deed for the property to the municipality.

¶ 43   On December 2, 2019, Billups-Dryer filed a “Motion to Reconsider and for New Trial,” in

which she maintained that plaintiff failed to prove the necessary elements of their claim that the

property was abandoned and that she proved that she was the rightful owner of the property.

Billups-Dryer supported her 12-page motion with affidavits authored by her and Michael Skirmont

along with the quitclaim deed, and other documents, including an “Affidavit in Support of Motion

to Recuse Judge M. Barrett.”

¶ 44   On December 23, 2019, Billups-Dryer then filed a “Motion to Recuse Judge Michael

Barrett” in which she alleged, inter alia, that the court’s November 18, 2019, order was in error

where the City failed to prove that the building was dangerous and unsafe and where Billups-Dryer

proved that she was the legal owner of the property.




                                               - 11 -
No. 1-20-0555



¶ 45    On December 23, 2019, Billups-Dryer’s motion seeking recusal of Judge Barrett was heard

by Judge Carrie E. Hamilton. Judge Hamilton denied Billups-Dryer’s motion and transferred the

matter back to Judge Barrett.

¶ 46    On December 23, 2019, Billups-Dryer also filed a “Motion to Vacate Order Striking

Motion to Reconsider and Motion for New Trial Due to Lack of Notice” based on her apparent

belief that on December 17, 2019, the trial court had struck her December 2 motion to reconsider. 7

¶ 47    On December 28, 2019, the trial court denied Billups-Dryer’s motion to reconsider after

noting that no prior ruling had been made on such motion. The trial court continued this matter to

January 15, 2019, for the Cook County Land Bank Authority to file an appearance or an answer.

¶ 48    On January 15, 2020, the trial court entered an order indicating that the Cook County Land

Bank Authority had entered neither an answer nor an appearance and continuing the matter for

entry of a judicial deed on February 24, 2020. The court ordered the City to issue notice of the

order to all parties.

¶ 49    The City mailed a copy of the court’s January 15, 2020 order to all parties named on the

service list, including Billups-Dryer.

¶ 50    On January 22, 2020, Billups-Dryer filed a “Motion to Vacate Void Judgment” attacking

the trial court’s January 15, 2020 order. Her motion was set to be heard on February 13, 2020.




        7
          In actuality, the trial court did not rule on the motion to reconsider on December 17, 2019, but
entered an order acknowledging that the City had served the Cook County Land Bank Authority with
notice of its November 18, 2019 order.

                                                   - 12 -
No. 1-20-0555



¶ 51   On February 13, 2020, Billups-Dryer appeared before Judge Thomas J. Condon. Judge

Condon declined to rule on Billups-Dryer’s motion but continued it to February 24, 2020, to be

heard by Judge Barrett, noting that this was the same date scheduled for entry of the judicial deed.

¶ 52   On February 24, 2020, the trial court entered an order which indicated that Billups-Dryer

had failed to appear. The court indicated that it: (1) would enter an order issuing a judicial deed to

the City; (2) denied Billups-Dryer’s motion to vacate a void judgment; (3) gave Billups-Dryer

leave to provide a list of any items she wished to remove from the property; and (4) gave Billups-

Dryer leave to enter the property with a police escort to remove the items that she had listed.

¶ 53   The trial court then issued the judicial deed, which states in relevant part:

                “On the 24th day of February 2020, ***, a court order was entered which

       declared the below[-]described property abandoned and provided 30 days for the

       Respondents to file an Appearance or Answer and neither was filed within that time

       period by any Respondents. Therefore, in accordance with Illinois Municipal Code

       65 ICS 5/11-31-1(d), at the request of the City of Markham, the Court has issued

       this judicial deed for the below[-]described property to the City of Markham.”

¶ 54   On March 17, 2020, Billups-Dryer filed a “Motion to Recall Motion to Vacate VOID

Judgment / Motion to Reconsider 2/24/2020 Ruling to Issue Judicial Deed.” In it, she alleged:

                “Andrea Billups Dryer filed her Motion to Vacate Void [Judgement],

       appeared at the February 13, [2020] court date. The motion was continued to

       February 24 [2020]. Defendant was unable to attend the [February 24, 2020] court

       date due to being very ill which lasted for weeks. March 17, [2020] Billups-Dryer


                                                - 13 -
No. 1-20-0555



       received the order dated 2/24/20 and an attachment dated 2/24/20. Stating she had

       24 hours to remove her belongings. The 2/13/20 order gave defendant leave to

       remove all of her belongings with assistance from the police, which she was not

       able to remove due to illness. Andrea Billups-Dryer is requesting the court to recall

       her motion to vacate void [judgment] and to allow defendant the opportunity to

       present her motion and motion for reconsideration of the February 24, 2020 ruling

       to issue judicial deed due to plaintiff have not filed (sic) a valid cause of action

       which relief can be granted all of the elements were not met for required [sic]

       burden of proof.”

¶ 55   On March 18, 2020, Billups-Dryer filed a notice of motion to present her motion to vacate

on April 29, 2020, before Judge Barrett. The record does not indicate whether the trial court ever

ruled on the motion.

¶ 56   On March 23, 2020, Billups-Dryer filed a notice of appeal from the trial court’s February

24, 2020 order.

¶ 57                                     II. ANALYSIS

¶ 58                   A. The Trial Court Properly Issued a Judicial Deed After
                              Finding the Subject Property to Be Abandoned

¶ 59   On appeal, Billups-Dryer attacks the issuance of the judicial deed based on her belief that

the City failed to establish that the property was abandoned under Section 11-31-1(d) (West 2018)

of the Municipal Code.

¶ 60   The City replies that we lack jurisdiction to consider this claim and that Billups-Dryer’s

failure to provide us with a complete record on appeal dictates that her claim must be rejected.

                                              - 14 -
No. 1-20-0555



¶ 61    We begin with the question of jurisdiction.

¶ 62                      1. Jurisdiction Exists to Consider Appellant’s Claim

¶ 63    “A final order has been defined as one that ‘ascertains and fixes absolutely and finally the

rights of the parties in the lawsuit.’ ” Dilenbeck v. Dilenbeck-Brophy, 2020 IL App (3d) 190541,

¶ 21 (citing Flores v. Dugan, 91 Ill. 2d 108, 112 (1982)). “A judgment is considered final ‘if it

terminates the litigation between the parties on the merits or disposes of the rights of the parties,

either on the entire controversy or a separate part thereof.’ ” In re Curtis B., 203 Ill. 2d 53, 59

(2002) (citing R.W. Dunteman Co., v. C/G Enterprises, Inc., 181 Ill. 2d 153, 159 (1998)).

¶ 64    “An order of court which leaves a cause still pending and undecided is not a final order.

[Citation.] Such an order is neither final nor appealable, despite the court’s special finding that the

order is final for purpose of appeal. [Citation.] Thus, the test of finality lies in the substance and

not the form of the order. [Citation.]” In re Guardianship of J.D., 376 Ill. App. 3d 673, 675 (2007),

(citing Pekin Insurance Co. v. Benson, 306 Ill. App. 3d 367, 375 (1999)). A judgment is neither

final nor immediately appealable where the court reserves an issue for further consideration. In re

Guzik, 249 Ill. App. 3d 95, 98 (1993).

¶ 65    Section 2-701 of the Code of Civil Procedure (735 ILCS 5/2-701 (West 2018)), provides

in pertinent part that:

                “[t]he court may, in cases of actual controversy, make binding declarations

        of rights, having the force of final judgments, whether or not any consequential

        relief is or could be claimed, including the determination *** of the construction of




                                                 - 15 -
No. 1-20-0555



        *** any deed, will, contract or other written instrument, and a declaration of the

        rights of the parties interested.”

¶ 66    Finality attaches to a declaratory judgment on the date judgment is entered. Djikas v. Grafft,

344 Ill. App. 3d 1, 10 (2003).

¶ 67    Whether we have jurisdiction over this matter depends on whether the trial court’s

November 18, 2019, ruling was a final judgment that was immediately appealable under Illinois

Supreme Court Rule 301 (eff. Feb. 1, 1994). Rule 301 provides that “every final judgment of a

circuit court in a case is appealable as of right.” Ill. S. Ct. R. 301 (eff. Feb. 1, 1994). For the reasons

that follow, we find that it was not.

¶ 68    From the outset, the City’s petition relied on a single provision of the Municipal Code,

Section 11-31-1(d), to obtain a declaration that the property was abandoned as well as the issuance

of a judicial deed. This section of the Code provides:

                “(d) In addition to any other remedy provided by law, the corporate

        authorities of any municipality may petition the circuit court to have property

        declared abandoned under this subsection (d) if:

            (1) the property has been tax delinquent for 2 or more years or bills for water

        service for the property have been outstanding for 2 or more years;

            (2) the property is unoccupied by persons legally in possession; and

            (3) the property’s condition impairs public health, safety, or welfare for

        reasons specified in the petition.




                                                  - 16 -
No. 1-20-0555



          All persons having an interest of record in the property, including tax

      purchasers and beneficial owners of any Illinois land trust having title to the

      property, shall be named as defendants in the petition and shall be served with

      process. In addition, service shall be had under Section 2-206 of the Code of Civil

      Procedure as in other cases affecting property, including publication in a

      newspaper that is in circulation in the county in which the action is pending. At

      least 30 days prior to any declaration of abandonment, the municipality or its

      agent shall post a notice not less than 1 foot by 1 foot in size on the front of the

      subject building or property. The notice shall be dated as of the date of the posting

      and state that the municipality is seeking a declaration of abandonment for the

      property. The notice shall also include the case number for the underlying circuit

      court petition filed pursuant to this subsection and a notification that the owner

      should file an appearance in the matter if the property is not abandoned.

          The municipality, however, may proceed under this subsection in a

      proceeding brought under subsection (a) or (b). Notice of the petition shall be

      served in person or by certified or registered mail on all persons who were served

      notice under subsection (a) or (b).

          If the municipality proves that the conditions described in this subsection exist

      and (i) the owner of record of the property does not enter an appearance in the

      action, or, if title to the property is held by an Illinois land trust, if neither the

      owner of record nor the owner of the beneficial interest of the trust enters an

      appearance, or (ii) if the owner of record or the beneficiary of a land trust, if title

                                                - 17 -
No. 1-20-0555



      to the property is held by an Illinois land trust, enters an appearance and

      specifically waives his or her rights under this subsection (d), the court shall

      declare the property abandoned. Notwithstanding any waiver, the municipality

      may move to dismiss its petition at any time. In addition, any waiver in a

      proceeding under this subsection (d) does not serve as a waiver for any other

      proceeding under law or equity.

          If that determination is made, notice shall be sent in person or by certified or

      registered mail to all persons having an interest of record in the property,

      including tax purchasers and beneficial owners of any Illinois land trust having

      title to the property, stating that title to the property will be transferred to the

      municipality unless, within 30 days of the notice, the owner of record or any other

      person having an interest in the property files with the court a request to demolish

      any or all dangerous or unsafe buildings or to put the building in safe condition, or

      unless the owner of record enters an appearance and proves that the owner does

      not intend to abandon the property.

          If the owner of record enters an appearance in the action within the 30 day

      period but does not at that time file with the court a request to demolish the

      dangerous or unsafe building or to put the property in safe condition, or

      specifically waive his or her rights under this subsection (d), the court shall vacate

      its order declaring the property abandoned if it determines that the owner of

      record does not intend to abandon the property. In that case, the municipality may

      amend its complaint in order to initiate proceedings under subsection (a), or it

                                                - 18 -
No. 1-20-0555



      may request that the court order the owner to demolish buildings or repair the

      dangerous or unsafe conditions of the property alleged in the petition or seek the

      appointment of a receiver or other equitable relief to correct the conditions at the

      property. The powers and rights of a receiver appointed under this subsection (d)

      shall include all of the powers and rights of a receiver appointed under Section

      11-31-2 of this Code.

         If a request to demolish or repair a building or property is filed within the 30

      day period, the court shall grant permission to the requesting party to demolish the

      building or repair the property within 60 days after the request is granted. An

      extension of that period for up to 60 additional days may be given for good cause.

      If more than one person with an interest in the property files a timely request,

      preference shall be given to the owner of record if the owner filed a request or, if

      the owner did not, the person with the lien or other interest of the highest priority.

         If the requesting party (other than the owner of record) proves to the court that

      the building has been demolished or put in a safe condition in accordance with the

      local safety codes within the period of time granted by the court, the court shall

      issue a quitclaim judicial deed for the property to the requesting party, conveying

      only the interest of the owner of record, upon proof of payment to the

      municipality of all costs incurred by the municipality in connection with the

      action, including but not limited to court costs, attorney's fees, administrative

      costs, the costs, if any, associated with property maintenance, and receiver's

      certificates. The interest in the property so conveyed shall be subject to all liens

                                              - 19 -
No. 1-20-0555



      and encumbrances on the property. In addition, if the interest is conveyed to a

      person holding a certificate of purchase for the property under the Property Tax

      Code,8 the conveyance shall be subject to the rights of redemption of all persons

      entitled to redeem under that Act, including the original owner of record. If the

      requesting party is the owner of record and proves to the court that the building

      has been demolished or put in a safe condition in accordance with the local safety

      codes within the period of time granted by the court, the court shall dismiss the

      proceeding under this subsection (d).

         If the owner of record has not entered an appearance and proven that the

      owner did not intend to abandon the property, and if no person with an interest in

      the property files a timely request or if the requesting party fails to demolish the

      building or put the property in safe condition within the time specified by the

      court, the municipality may petition the court to issue a judicial deed for the

      property to the municipality or another governmental body designated by the

      municipality in the petition. A conveyance by judicial deed shall operate to

      extinguish all existing ownership interests in, liens on, and other interest in the

      property, including tax liens, and shall extinguish the rights and interests of any

      and all holders of a bona fide certificate of purchase of the property for delinquent

      taxes. Any such bona fide certificate of purchase holder shall be entitled to a sale

      in error as prescribed under Section 21-310 of the Property Tax Code.” 65 ILCS

      5/11-31-1 (West 2018).



                                              - 20 -
No. 1-20-0555



¶ 69   We have set forth the entirety of Section 11-31-1(d) to highlight the fact that the plain

language of the Code contemplates a process that follows an initial finding of abandonment and

precedes the issuance of a judicial deed. Put differently, individuals with an interest in the property

are at liberty to file a request to put the building in a safe condition within 30 days from the date

of the preliminary finding of abandonment, in which case they would be granted a minimum of

60 days and a maximum of 120 days to make the necessary remediations. In sum, how this section

of the Code is drafted does not support the City’s claim that the initial finding of abandonment

was a final appealable order.

¶ 70   The trial court’s November 18, 2019 order reinforces the nonfinal nature of that judgment

where the court indicated that its finding triggered application of the remainder of Section 11 and

directly quoted from the Code. The trial court ruled that:

                “Therefore, the City is ordered to send notice in person or by certified or

       registered mail to all persons having an interest of record in the property, including

       tax purchasers and beneficial owners of any Illinois land trust having title to the

       property, stating that title to the property will be transferred to the municipality

       unless, within 30 days of the notice, the owner of record or any other person having

       an interest in the property files with the court a request to demolish the dangerous

       or unsafe building or to put the building in safe condition, or unless the owner of

       record enters an appearance and proves that the owner does not intend to abandon

       the property.”




                                                - 21 -
No. 1-20-0555



¶ 71   The City sent a copy of this order to Billups-Dryer and the other named respondents, along

with a newly-named respondent, the Cook County Land Bank Authority, and its “30 Day Notice

to Owner of Record or any Other Person Having Interest in the Property” reiterated the substance

of the court’s order.

¶ 72   If we had any remaining doubts as to whether the trial court’s November 18, 2019 order

constituted a final, appealable order, they would be quelled by the judicial deed itself. As

referenced previously, the judicial deed states that the trial court found the property to be

abandoned on February 24, 2020, the date that the deed was issued. Under the plain language of

Section 11-31-1(d) “A conveyance by judicial deed shall operate to extinguish all existing

ownership interests in, liens on, and other interest in the property, including tax liens, and shall

extinguish the rights and interests of any and all holders of a bona fide certificate of purchase of

the property for delinquent taxes. ***” Thus, it is the issuance of the judicial deed that extinguishes

all other interests in the property. In re County Treasurer, 308 Ill. App. 3d 897, 899 (1999).

¶ 73   Based on the foregoing, we find that the trial court’s November 18, 2019, was not a final

appealable order because it did not dispose of the named respondents’ rights generally or otherwise

fix the parties’ rights in this matter. Billups-Dryer filed a timely notice of appeal from the trial

court’s February 24, 2020 order extinguishing her rights in the property. Thus, we have jurisdiction

over this matter pursuant to Supreme Court Rule 301.




                                                - 22 -
No. 1-20-0555



¶ 74                           2. The Trial Court’s Ruling Was Not in Error

¶ 75   Having determined that we have jurisdiction over this matter, we now turn to Billups-

Dryer’s claim that issuance of the judicial deed was in error where the City failed to establish that

the property was abandoned.

¶ 76   We review the trial court’s findings to ensure that they are supported by the evidence and

are not against the manifest weight of the evidence. Village of Lake Villa v. Stokovich, 211 Ill. 2d

106, 131 (2004). “A judgment is against the manifest weight of the evidence where the opposite

conclusion is clearly evident or where the finding is unreasonable, arbitrary, or not based on the

evidence presented.” In re Estate of Bennoon, 2014 IL App (1st) 122224, ¶ 70. Applying this

standard of review, we find that Billups-Dryer’s claim fails.

¶ 77   We begin by noting that Billups-Dryer has failed to make the report of proceedings from

the hearing at which the question of abandonment was fully litigated and large portions of the

common law record a part of the record on appeal. For this reason, on January 11, 2021, the City

moved to dismiss this appeal as violative of Illinois Supreme Court Rule 321 (eff. Oct. 1, 2021)

and Illinois Supreme Court Rule 323 (eff. July 1, 2017). We denied the City’s motion, indicating

that such claim could be raised in the City’s brief.

¶ 78   In North Community Bank v. 17011 South Park Ave., LLC, 2015 IL App (1st) 133672,

¶ 14, we noted that “striking a brief or dismissing an appeal for failure to comply with supreme

court rules is a harsh sanction.” We note Billups-Dryer’s pro se status both as a litigant in the trial

court and before this court. Nevertheless, having previously placed Billups-Dryer on notice of the




                                                - 23 -
No. 1-20-0555



City’s objection to lack of a sufficient record, Billups-Dryer has not moved to supplement the

record. The City has renewed its charge that the record in this case is insufficient. We agree.

¶ 79   Illinois Supreme Court Rule 321 provides:

         “The record on appeal shall consist of the judgment appealed from, the notice of

         appeal, and the entire original common law record, unless the parties stipulate

         for, or the trial court, after notice and hearing, or the reviewing court, orders less.

         The common law record includes every document filed, judgment, and order

         entered and any exhibits offered and filed by any party. Upon motion the

         reviewing court may order that other exhibits be included in the record. The

         record on appeal shall also include any report of proceedings prepared in

         accordance with Rule 323. There is no distinction between the common law

         record and the report of proceedings for the purpose of determining what is

         properly before the reviewing court.”

¶ 80   Illinois Supreme Court Rule 323 provides:

                “A report of proceedings may include evidence, oral rulings of the trial

         judge, a brief statement of the trial judge of the reasons for his decision, and any

         other proceedings that the party submitting it desires to have incorporated in the

         record on appeal. The report of proceedings shall include all the evidence

         pertinent to the issues on appeal.”

¶ 81   Our supreme court’s rules are not “mere suggestions” but have the force of law. In re

Denzel W., 237 Ill. 2d 285, 294 (2010). As appellant, Billups-Dryer has the burden to provide this


                                                 - 24 -
No. 1-20-0555



court with a sufficiently complete record of proceedings at trial to support her claim of error.

Foutch v. O’Bryant, 99 Ill. 2d 389, 391 (1984).

¶ 82   The failure to provide an adequate record on appeal triggers a presumption that the trial

court’s order conformed with the law and had a sufficient basis in fact. Id. at 392. We resolve any

doubts that arise from the incompleteness of a record against the appellant. Id.

¶ 83   Thus, we review Billups-Dryer’s claim of error based on what is before us: the trial court’s

extensive ruling after conducting a multi-day hearing on the City’s petition.

¶ 84   Under Section 11-31-1(d) of the Code, the City was required to establish that: (1) the

property was tax delinquent for two or more years or bills for water service for the property were

outstanding for two or more years; (2) the property was unoccupied by persons legally in

possession; and (3) the property’s condition impaired public health, safety, or welfare for reasons

specified in the petition. 65 ILCS 5/11-31-1(d) (West 2018). The trial court’s order conclusively

establishes that the City proved all three necessary criteria to its satisfaction to enable the court to

make an initial finding of abandonment.

¶ 85   The court began by noting that the City called three witnesses at trial, Sandra Nelson,

Melissa Vaught, and Roger Agpawa. Ms. Nelson, the fire safety inspector for the City’s building

department, testified that Michael A. Skirmont was the titled owner of record and that real estate

taxes were delinquent from 2011 through 2017 and sold at a tax sale in 2019.

¶ 86   Ms. Vaught, the supervisor of the City’s water department, testified that the water bills for

the property were unpaid since 2016 and that after the City turned off the water, someone tampered

with the “B-Box” to gain access to water for the property. The City removed the “B-Box.” Since


                                                 - 25 -
No. 1-20-0555



2009 no permits had been issued for any type of work to be performed on the property. No

occupancy permits had been issued for the property for over three years.

¶ 87   Mr. Agpawa testified that he is the Mayor of Markham, a lifelong resident of Markham,

and familiar with the property. The City had received multiple complaints from neighbors

regarding the property’s condition. All of the complaints qualified as violations of Markham’s

nuisance ordinances.

¶ 88   The City also established that Billups-Dryer, the president of Angelic Home of Hope, an

Illinois not-for-profit corporation, put a placard on a window of the property stating that the

building had been vacant and abandoned for at least one year and setting forth conditions of the

property that made it not fit for human habitation under applicable fire, building, and housing

codes, and that created a public nuisance and a blight to the surrounding area.

¶ 89   Billups-Dryer had then filed a “Verified Petition for Temporary Possession Pursuant to the

Abandoned Housing Rehabilitation Act.” The verified pleading alleged that: (1) the property was

unoccupied by those legally in possession for three years or more; (2) the condition of the property

was a nuisance; (3) the property was tax delinquent for over one year, and bills for water service

were outstanding, or public utilities were disconnected; (4) the property had a deteriorated roof,

busted pipes, or debris within it or was unsecured; and (5) records from the Recorder of Deeds

established Michael A. Skirmont to be the owner of the property.

¶ 90   According to Billups-Dryer, after she filed the verified petition, Mr. Skirmont quitclaimed

his interest in the property to her. However, the court found that the documents relied on by

Billups-Dryer:



                                               - 26 -
No. 1-20-0555



                “raised questions regarding their authenticity and effectiveness. For

       instance, the Court was presented with multiple powers of attorney which were

       either not signed by Skirmont, were not notarized; or purported to appoint [Billups-

       Dryer’s] daughter as agent of Skirmont who then subsequently executed a deed of

       conveyance from Skirmont to [Billups-Dryer] pursuant to the power of attorney.”

¶ 91   The court noted that Billups-Dryer testified that she attempted to record the quitclaim deed

with the Cook County Recorder of Deeds, but that the office refused to file and record the deed

because city transfer stamps were not affixed to it.

¶ 92   The court made a factual finding that the titled owner of record of the property was Michael

A. Skirmont. The court further noted that the City maintained that Billups-Dryer’s failure to secure

an inspection of the property, obtain an occupancy permit, or pay the outstanding fines and water

bills was the basis for the City not issuing her a transfer stamp. The court found that Billups-Dryer

testified that she attempted to pay the fees and fines associated with the property but admitted that

she had not yet satisfied any of these requirements at the time of the hearing.

¶ 93   The trial court found that the parties agreed that the property was not served by city water

due to the outstanding bills. The City maintained that lack of water constituted a dangerous and

unsafe condition, whereas Billups-Dryer contended that it did not.

¶ 94   The court concluded:

           “Based on the testimony and evidence produced through the TRO hearing and

       subsequent trial, the Court finds that the property is abandoned according to the

       statutory requirements delineated in 65 ILCS 5/11-31-1(d). The uncontroverted


                                               - 27 -
No. 1-20-0555



       testimony and evidence conclude that the property tax bills and water bills are

       delinquent and / or outstanding for 2 or more years; the property is unoccupied by

       persons legally in possession; and the property contains a dangerous or unsafe

       building (i.e., no water).”

¶ 95   Billups-Dryer has presented no evidence to demonstrate that the trial court improperly

applied the law or made manifestly erroneous findings. Based on the trial court’s findings, we find

no error in the trial court’s issuance of a judicial deed or determination that the property was

abandoned under Section 11-31-1(d).

¶ 96                                   III. CONCLUSION

¶ 97   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 98   Affirmed.




                                              - 28 -